UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01884 Endowments (Exact name of registrant as specified in charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of principal executive offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: October 31, 2007 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and address of agent for service) Copies to: Mitchell E. Nichter Paul, Hastings, Janofsky & Walker LLP 55 Second Street Twenty-Fourth Floor San Francisco, California 94105 (Counsel for the registrant) ITEM 1 – Schedule of Investments [logo
